GRANTED.
The judgment of the First Circuit Court of Appeal, 468 So.2d 1371, is reversed insofar as it orders payment of legal interest on the $160,000 cash legacy from the date of the trial court judgment. There has never been a judicial demand for delivery or to be placed in possession by the legatee, Sun United Methodist Church. Legatees are entitled to legal interest on the amount of their legacies only from date of judicial demand or voluntary delivery. Succession of Stallings, 197 La. 449, 1 So.2d 690 (1941); LSA-C.C. art. 1626.